Citation Nr: 1647340	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Whether a timely notice of disagreement was filed in response to an August 2008 rating decision denying a compensable rating for bilateral hearing loss and service connection for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, finding the Veteran's notice of disagreement with a May 2008 rating decision was untimely.  

The Veteran testified before the undersigned Veterans Law Judge at a Board Central Office hearing in May 2015.  A transcript of the proceeding is of record.  At the hearing the undersigned informed the Veteran that he should submit documentation revoking the appointment of the Georgia Department of Veterans Services as his authorized representative if he did not desire that organization to represent him.  He failed to do so.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

The Veteran filed a notice of disagreement within one year of notice of an August 2008 rating decision denying a compensable rating for bilateral hearing loss and service connection for posttraumatic stress disorder.



CONCLUSION OF LAW

The Veteran's notice of disagreement with an August 2008 rating decision denying a compensable rating for bilateral hearing loss and service connection for posttraumatic stress disorder was timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant has one year from the date VA mails notice of a decision to initiate an appeal by filing a notice of disagreement with the decision.  A notice of disagreement will be accepted as timely filed if postmarked before expiration of the one-year period following the date of notice of a decision allowed for filing of a notice of disagreement.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302 (2016).  

At his hearing before the undersigned the Veteran testified that he was told to file all documents with the Tiger Team in Cleveland, Ohio, which was handling his case.  He added that he had submitted the Post Office receipt showing that he mailed the letter on August 27, 2009, which was within one year of the August 28, 2009 notice letter informing of the decision.

The Veteran has submitted a U.S. Postal Service priority mail confirmation receipt dated August 27, 2009, which the Veteran has testified was for the letter the Veteran mailed expressing his disagreement with the August 2008 decision.  This receipt indicates that the letter was mailed to the Department of Veterans Affairs, and was mailed from a U.S. Post Office in Macon, Georgia.  

Additionally, the Veteran submitted a U.S. Postal Service tracking document indicating that the item the Veteran had mailed was delivered on September 1, 2009, in Cleveland, Ohio, to ZIP code 44199.  The Board notes that the VA Cleveland Regional Benefits Office and the Tiger Team are located in Cleveland, Ohio 44199.  

The RO has contended that the Veteran's notice of disagreement was not received until September 22, 2009, and the copy of the notice of disagreement within the record is date stamped as received by the RO in Decatur, Georgia, on September 22, 2009.  However, the associated envelope and Postal date stamp for the notice of disagreement is not included in the record.  Hence, the date stamp on the notice of disagreement document itself does not contradict the Veteran's assertion that he timely mailed the notice of disagreement to the Tiger Team in Cleveland, Ohio.  

There is a presumption of regularity in the administrative processes of government agents.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995).   Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307   (1992); see also Clemmons v. West, 206 F.3d 1401, 1403   (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.").

The presumption of administrative regularity allows the Board to rely on the Postal documents submitted by the Veteran in support of his claim.  That presumption of regularity is not overcome by the Georgia RO's date stamp on the Veteran's notice of disagreement itself, in the absence of the envelope from that notice of disagreement showing that the notice of disagreement was not received by the RO in Cleveland, Ohio on September 1, 2009.  There is no such contrary evidence of record.  Hence, the Board accepts that the Veteran mailed the notice of disagreement on August 27, 2009, and that it was received at the Cleveland RO on September 1, 2009.  

The Board accordingly concludes that the Veteran did timely file his notice of disagreement with the August 2008 rating decision denying service connection for posttraumatic stress disorder and a compensable rating for bilateral hearing loss.


	(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that a timely notice of disagreement was filed in response to an August 2008 rating decision denying a compensable rating for bilateral hearing loss and service connection for posttraumatic stress disorder, the benefit sought on appeal is granted.  




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


